CAMPBELL, Special Judge.
I respectfully dissent. The liquor store manager testified “we went back and listened to the hammering and scraping noises, which were in the proximity of our back room.” Police Officer Dove testified that the x mark was just in front of a vent on the roof. His reply to the question “do you know where this vent enters, what building?”, was, “Basically, it’s the Brown Derby building. You can see from the Brown Derby area the vent where it comes through the roof and it goes through to the back of the pharmacy.” He further testified that “if there was a hole cut there it would allow you entrance into the Brown Derby.”
Had defendants gained entry to the building at the x mark, they would have been in an area with direct access to the goods, wares and merchandise of the liquor store. Defendants could only have gained access to the pharmacy by another breaking and entering of the false ceiling of the pharmacy. There is no evidence indicating that defendants were attempting to obtain access to the pharmacy and we cannot so speculate. I find no variance between the information and the evidence presented at trial. The facts support the convictions for attempted burglary of the liquor store, and I would affirm.